Title: From Alexander Hamilton to William Short, 1[–2] August 1791
From: Hamilton, Alexander
To: Short, William



(Duplicate)
Treasury DepartmentAugust 1st. [–2] 1791.
Sir,

Since my last letter to you, yours of the 4th. of May has come to hand.
Pursuant to instructions recently received from the President of the United States, I am at liberty to authorise you “to open at your discretion loans at such times and places and for such sums as you may find advisable within the limitations of the respective laws authorising the loans” and which have been transmitted to you. This accordingly I now do; subject only to the following qualification: That with regard to such parts of principal of our foreign debt as will not fall due till after the year 1792, no loan is to be opened which will cost the United States in interest and charges more than four and a half per Cent on the sum actually received by them.
This restriction is founded on an expectation of being able ere that period arrives to borrow money within that limit.
You will now find yourself in condition to embrace any favorable opportunities which may present in either of the Countries which have been mentioned by you or in any other whatsoever. I hinted to you on a former occasion that the market of London would not be an undesirable one. And I have some reason of late to suppose that it might not be found an impracticable one.

I observe what you say in your letter of the 9th of April concerning the probable terms on which loans might be procured at Genoa. I should question exceedingly the expediency of opening a loan there or any where else on terms less advantageous than they can be made in Holland. Nevertheless it is not my intention to conclude you by this observation, if you judge that the future effect of the measure upon our loans in Holland may justify a temporary sacrifice. As to Genoa particularly it does not appear advisable to go far, unless on terms more advantageous than in Holland; because, for want of direct intercourse, remittances to pay the interest must be circuitous, and probably both inconvenient and comparatively disadvantageous.
In respect to France the case is very different. Equal terms there would appear eligible, if not preferable. But there is room to expect, from the progress of things in that scene, even better terms. To guard the lenders against the consequences of depreciation, the stipulations to pay in specie may be as precise as possible. There can be no objection to making the bonds, which should be given for the sums lent, receivable in payment for lands at the price or prices which shall be fixed by law, in other cases.
I send you herewith an official statement by the proper Officer certified under the seal of the Treasury of the product of the old duties for a period of one year, ending the 30th. of September last. This I presume will be deemed sufficiently authentic. The productiveness of the new duties is as yet only partially ascertained. But there is every appearance that they will fully answer expectation. The product at the Port of Philadelphia, for a single quarter, including the months of April, May and June, exceeds three hundred and thirty thousand dollars; which, if you compare with the product of an entire year of the former duties, as exhibited in the statement above mentioned, will give you an idea of the very considerable increase which has taken place. All this, too, is independent of an interior duty on ardent spirits, which, in its progress, must afford an important accession of revenue.
You intimate the propriety of a plurality of persons to execute a trust such as that now reposed in you. This however does not appear necessary. And it is confided that you will chearfully execute it alone. Of your prudence and judgment all are satisfied.
With very great consideration and esteem   I remain,   Sir,   Your obedt Servant
Alexander Hamilton,Secretary of the Treasury
Postscript Aug 2, 1791 When I speak of equal terms in France it ought to be understood in this sense—provided they are such as to realize the existing benefit of exchange between Holland & France.
Willm. Short Esqr.
